Citation Nr: 1124086	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The criteria for withdrawal of an appeal by the appellant or her representative with respect to an initial rating in excess of 30 percent for service-connected PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for an initial rating in excess of 30 percent for service-connected PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

In July 2010, the appellant's attorney indicated that the appellant wished to withdraw her appeal of the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal for an initial rating in excess of 30 percent for service-connected PTSD, is dismissed.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


